For Immediate Release WMS REPORTS 46% INCREASE IN EARNINGS PER SHARE TO $0.19 ON 20% REVENUE GROWTH TO $132.5 MILLION FOR FISCAL 2008 FIRST QUARTER - Operating Margin Increases to 13% from 10% Driven by a 510 Basis Point Improvement in Product Sales Gross Margin - - Cash Flow from Operations Grows 51% to $39 Million and Cash and Cash Equivalents Increase by $27 Million - - Initiates Fiscal 2008 Second Quarter Revenue Guidance of $143-to-$148 Million - Waukegan, Illinois, November 5, 2007 - WMS Industries Inc. (NYSE:WMS), a leader in the design, manufacture and marketing of gaming machines to the global gaming industry, today reported fiscal 2008 first quarter results. Fiscal 2008 first quarter highlights: · Total revenues increased 20% to a first quarter record of $132.5 million · Global new unit shipments totaled 4,894, led by a 19% rise in international shipments · Average participation installed base grew 19% to 8,351 gaming machines · September 30, 2007 participation installed base increased 5%, or 418 units, to 8,694 gaming machines from June 30, 2007 · Gross profit margin rose 350 basis points to 60%, reflecting a 510 basis point improvement in gross profit margin on product sales to 48% · Operating margin increased to 13% from 10% · Net income rose 56% to $11.1 million, or $0.19 per diluted share · Record first quarter cash flow from operations of $39 million achieved and a 50% quarterly sequential growth in cash and cash equivalents to $80 million “WMS’ ongoing success in creating innovative and differentiated products with strong player appeal drove a 20% year-over-year improvement in revenues to a record first quarter level of $132.5 million,” said Brian R. Gamache, President and Chief Executive Officer of WMS.“Importantly, this increase reflects balanced growth, as revenues from gaming operations rose 23% and product sales revenues improved by 18%.” “In addition to benefiting from the strong demand for our broader product offerings, which is driving consistent year-over-year revenue growth, we continued to make solid progress with our operational improvement initiatives.Our success with these efforts, as well as the leverage we are achieving on higher revenues, is evidenced by the 250 basis point improvement in operating margin compared to the prior year and the first quarter record we established for cash flow generated from operations of $39 million,” added Gamache. -more- WMS Industries Reports Fiscal First Quarter Results, 11/5/2007 Page 2 “WMS’ employees continue to raise the bar for gaming innovation.Our next-generation products, technologies and enhanced game play – developed from our investment in leading technologies and intellectual property – will be demonstrated to the industry next week at the Global Gaming Exposition in Las Vegas, Nevada.Our commitment to develop differentiated gaming platforms and product categories is resulting in increased market penetration and has established the foundation for future growth and the creation of additional value for our shareholders,” said Gamache. First Quarter Financial Review Total revenues grew 20% to $132.5 million compared to $110.6 million for the September 30, 2006 quarter.The following table summarizes the key components related to revenue generation for the three months ended September 30, 2007 and 2006 (in millions, except unit, per unit and per day data): Three Months Ended September 30, 2007 2006 Product Sales Revenues New unit sales revenues $ 62.8 $ 57.4 Other product sales revenues 18.1 11.2 Total product sales revenues $ 80.9 $ 68.6 New units sold 4,894 4,711 Average sales price per new unit $ 12,840 $ 12,186 Gross profit on product sales revenues $ 38.6 $ 29.2 Gross margin on product sales revenues 47.7 % 42.6 % Gaming Operations Revenues Participation revenue $ 46.3 $ 37.7 Other gaming operations revenue 5.3 4.3 Total gaming operations revenues $ 51.6 $ 42.0 WAP games at period end 1,651 1,766 LAP games at period end 2,321 1,745 Stand-alone games at period end 4,722 3,630 Total installed participation base at period end 8,694 7,141 Average participation installed base 8,351 7,000 Average revenue per day per participation machine $ 60.28 $ 58.55 Installed casino-owned daily fee games at period end 779 797 Average casino-owned daily fee games installed base 749 777 Gross profit on gaming operations revenue $ 41.0 $ 33.4 Gross margin on gaming operations revenue 79.5 % 79.5 % Total revenues $ 132.5 $ 110.6 Total gross profit $ 79.6 $ 62.6 Total gross margin 60.1 % 56.6 % -more- WMS Industries Reports Fiscal First Quarter Results, 11/5/2007 Page 3 Product sales revenues for the three months ended September 30, 2007, our historically lowest quarter, increased 18%, or $12.3 million, to $80.9 million compared with $68.6 million in the year-ago period.International unit shipments increased 19%, reflecting the success achieved in expanding our global presence and the strong demand for our entertaining and well-performing products in multiple international markets, and represented 37% of total new units sold for the September 2007 quarter.Reflecting the continued slow domestic replacement market, North American new unit shipments were down approximately 100 units from the year-ago period.The average selling price of new gaming machines rose 5% year over year to $12,840, reflecting the benefit of a modestly higher sales mix of premium-priced products. Other product sales revenues increased $6.9 million over the prior year, benefiting from higher conversion kit revenues, increased parts revenues and higher revenues from sales of used gaming machines.The success of our new video and mechanical reel gaming products contributed to the increased demand for conversion kits, with WMS shipping more than 2,500 conversion kits in the September 2007 quarter compared to 910 conversion kits in the prior-year period.WMS shipped more than 1,500 used gaming machines at higher average prices in the September 2007 quarter compared to approximately 1,100 used gaming machines in the September 2006 quarter. Gaming operations revenues grew 23% in the September 2007 quarter to $51.6 million compared with $42.0 million in the year-ago period, primarily reflecting a 19% increase in the average installed base in the September 2007 quarter to 8,351 participation units. The installed participation footprint was 8,694 units as of September 30, 2007, a 22% increase compared with 7,141 units at September 30, 2006, and increased 5%, or 418 units, from June 30, 2007.While the number of installed wide-area progressive (WAP) units was lower year over year, the strong demand for our innovative TOP GUN™ WAP gaming machine and
